DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017091798, filed on 2 May 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 5, the claims recite the equation ɛ = ln (d0/d1)2 to represent the true strain; however, it is unclear as to whether the exponent applies to the ratio between d0 and d1 ɛ = ln ((d0/d1))2) or to the result of the natural log of the ratio between d0 and d1 ɛ = (ln (d0/d1))2. For purpose of examination, the equation will be interpreted as ɛ = ln ((d0/d1)2).
	As claims 2-3 and 5-14 are directly/indirectly dependent upon claims 1 or 4, they stand rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US20120064357) in view of Asano (JPH08291369).
	Regarding claim 1, Kawashima discloses an annular bead ring formed from a bead wire that had been subjected to wire drawing having a true strain F of 2.80 or greater as calculated by ɛ = ln((d0/d1)2), with d0 is a wire diameter (mm) of the bead wire before wire drawing and d1 is a wire diameter of the bead wire after wire drawing (Abstract, [0036], example 1 in Table 1) with a tensile strength of 2000 MPa or greater (table 1). While Kawashima doesn’t explicitly disclose a proof stress of 1700 MPa to 1980 MPa, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to configure the bead wire of Kawashima with a proof stress within the 1700 to 1980 MPa range since Asano teaches that the proof stress of a steel wire is commonly found to be 90% of the tensile strength ([0013], 2000 MPa * 90% = 1800 MPa).
	Regarding claim 4, Kawashima discloses all limitations of claim 1 as set forth above. Additionally, Kawashima discloses that the tensile strength of the bead wire is 2200 MPa or less (example 1 in Table 1).
	Regarding claim 5, Kawashima discloses a method for producing a bead ring comprising subjecting a bead wire to wire drawing (Abstract) so as to have a true strain F of 2.80 or greater as calculated by ɛ = ln((d0/d1)2), with d0 is a wire diameter (mm) of the bead wire before wire drawing and d1 is a wire diameter of the bead wire after wire drawing (Abstract, [0037], example 1 in Table 1) with a tensile strength of 2000 MPa or greater (example 1 in Table 1). While Kawashima doesn’t explicitly disclose a proof stress of 1700 MPa to 1980 MPa, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to configure the bead wire of Kawashima with a proof stress within the 1700 to 1980 MPa range since Asano teaches that the proof 
	Regarding claim 8, Kawashima discloses all limitations of claim 5 as set forth above. Additionally, Kawashima discloses that the tensile strength of the bead wire is 2200 MPa or less (example 1 in Table 1).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US20120064357) in view of Asano (JPH08291369) in view of Harikae (JP2007302153).
	Regarding claim 2, Kawashima discloses all limitations of claim 1 as set forth above. While Kawashima does not explicitly disclose that the bead ring has a reforming rate E of 85-100% (calculated by E= D1/D0 *100% where D1 is the diameter (mm) of the bead ring with the terminal of the bead wire fixed and D0 is the diameter (mm) of the bead ring with the terminal of the bead wire unfixed), it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to have the bead ring at such a value, as Harikae, which is within the tire bead art, teaches that it is desirable to have a bead core with a reforming rate (“radius of curvature”) in the range of 88-98% (which is within the range of 85%-100%) for the benefit of limiting variations in fitting pressure and increasing unseating resistance (p.2 paragraph 5).
	Regarding claim 6, Kawashima discloses all limitations of claim 5 as set forth above. While Kawashima does not explicitly disclose that the bead ring has a reforming rate E of 85-100% (calculated by E= D1/D0 *100% where D1 is the diameter (mm) of the bead ring with the terminal of the bead wire fixed and D0 is the diameter (mm) of the bead ring with the terminal of the bead wire unfixed), it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to have the bead ring at such a value, as Harikae, which is within the tire bead art, teaches .

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US20120064357) in view of Asano (JPH08291369) in view of Clement (US20150329995).
	Regarding claim 3, Kawashima discloses all limitations of claim 1 as set forth above. While Kawashima does not explicitly disclose that a wire residual rotation of the bead wire is 0 ± 0.25 times/6 m in the longitudinal direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to do so, as Clement, which is within the tire manufacturing art, teaches that it is desirable for cords used in tires to have little to no residual torsion (effectively a residual rotation of 0) for the benefit of removing untwisting elastic return ([0123]) which would weaken the cord.  Examiner acknowledges that although the cords in Clement are in reference to cords in a tire component other than bead cores, the benefit provided by reducing residual torsion would be similarly applicable to bead cores. 
	Regarding claim 7, Kawashima discloses all limitations of claim 5 as set forth above. While Kawashima does not explicitly disclose that a wire residual rotation of the bead wire is 0 ± 0.25 times/6 m in the longitudinal direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to do so, as Clement, which is within the tire manufacturing art, teaches that it is desirable for cords used in tires to have little to no residual torsion (effectively a residual rotation of 0) for the benefit of removing untwisting elastic return ([0123]) which would weaken the cord.  Examiner acknowledges that although the cords in Clement are in reference to cords in a tire component other than bead cores, the benefit provided by reducing residual torsion would be similarly applicable to bead cores.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US20120064357), Asano (JPH08291369) and Harikae (JP2007302153) in view of Clement (US20150329995).
	Regarding claim 9, modified Kawashima teaches all limitations of claim 2 as set forth above. While modified Kawashima does not explicitly teach that a wire residual rotation of the bead wire is 0 ± 0.25 times/6 m in the longitudinal direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to do so, as Clement, which is within the tire manufacturing art, teaches that it is desirable for cords used in tires to have little to no residual torsion (effectively a residual rotation of 0) for the benefit of removing untwisting elastic return ([0123]) which would weaken the cord.  Examiner acknowledges that although the cords in Clement are in reference to cords in a tire component other than bead cores, the benefit provided by reducing residual torsion would be similarly applicable to bead cores.
	Regarding claim 10, modified Kawashima teaches all limitations of claim 9 as set forth above. Additionally, Kawashima teaches that the tensile strength of the bead wire is 2200 MPa or less (example 1 in Table 1).
	Regarding claim 11, modified Kawashima teaches all limitations of claim 6 as set forth above. While modified Kawashima does not explicitly teach that a wire residual rotation of the bead wire is 0 ± 0.25 times/6 m in the longitudinal direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to do so, as Clement, which is within the tire manufacturing art, teaches that it is desirable for cords used in tires to have little to no residual torsion (effectively a residual rotation of 0) for the benefit of removing untwisting elastic return ([0123]) which would weaken the cord.  Examiner acknowledges that although the cords in Clement are in 
	Regarding claim 12, modified Kawashima teaches all limitations of claim 11 as set forth above. Additionally, Kawashima teaches that the tensile strength of the bead wire is 2200 MPa or less (example 1 in Table 1).
	Regarding claim 13, Kawashima discloses all limitations of claim 1 as set forth above. Kawashima also discloses that the wire diameter d1 of the bead wire after wire drawing is 1.20 mm ([0037], which is within the range of 1.15 to 1.35 mm) and that the tensile strength of the bead wire is 2000 MPa (example 1 in Table 1, which is within the range of less than 2200 MPa). While Kawashima does not explicitly disclose that the bead ring has a reforming rate E of 85-100% (calculated by E= D1/D0 *100% where D1 is the diameter (mm) of the bead ring with the terminal of the bead wire fixed and D0 is the diameter (mm) of the bead ring with the terminal of the bead wire unfixed) or that a wire residual rotation of the bead wire is 0 ± 0.25 times/6 m in the longitudinal direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to do so, as Harikae, which is within the tire bead art, teaches that it is desirable to have a bead core with a reforming rate (“radius of curvature”) in the range of 88-98% for the benefit of limiting variations in fitting pressure and increasing unseating resistance (p.2 paragraph 5) and Clement, which is within the tire manufacturing art, teaches that it is desirable for cords used in tires to have little to no residual torsion (effectively a residual rotation of 0) for the benefit of removing untwisting elastic return ([0123]) which would weaken the cord.  Examiner acknowledges that although the cords in Clement are in reference to cords in a tire component other than bead cores, the benefit provided by reducing residual torsion would be similarly applicable to bead cores.
	Regarding claim 14, Kawashima discloses all limitations of claim 4 as set forth above. Kawashima also disclose that the wire diameter d1 of the bead wire after wire drawing is 1.20 mm ([0037], which is 1/D0 *100% where D1 is the diameter (mm) of the bead ring with the terminal of the bead wire fixed and D0 is the diameter (mm) of the bead ring with the terminal of the bead wire unfixed) or that a wire residual rotation of the bead wire is 0 ± 0.25 times/6 m in the longitudinal direction, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to do so, as Harikae, which is within the tire bead art, teaches that it is desirable to have a bead core with a reforming rate (“radius of curvature”) in the range of 88-98% for the benefit of limiting variations in fitting pressure and increasing unseating resistance (p.2 paragraph 5) and Clement, which is within the tire manufacturing art, teaches that it is desirable for cords used in tires to have little to no residual torsion (effectively a residual rotation of 0) for the benefit of removing untwisting elastic return ([0123]) which would weaken the cord.  Examiner acknowledges that although the cords in Clement are in reference to cords in a tire component other than bead cores, the benefit provided by reducing residual torsion would be similarly applicable to bead cores.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dambre (US4854032) discloses a bead wire (Table III, Ap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749